SECOND AMENDMENT TO
PRODUCTION SHARING CONTRACT
BETWEEN
THE REPUBLIC OF EQUATORIAL GUINEA
AND
UNITED MERIDIAN INTERNATIONAL CORPORATION
(AREA B - OFFSHORE NW BIOCO)

This Second Amendment (hereinaffer referred to as this “Amendment”) made and
entered into this {7 day of Qen Aw ad] , 1993, by and between The Republic of
Equatorial Guinea (hereinafter Tiered toas the “State”), represented for the purposes of
this Amendment by the Ministry of Mines and Hydrocarbons of The Republic of Equatorial
Guinea (hereinafter referred to as the “Ministry”), and United Meridian International
Corporation, a corporation organized aitd existing under the laws of the State of Delaware,
U.S.A. (hereinafter referred to as “UMIC”), represented for the purposes of this
Amendment by Coy H. Squyres, its President.

WITNESSETH:

A WHEREAS, the State and UMIC entered into that certain Production Sharing
Contract dated the 29th day of June, 1992 (hereinafter referred to as the “Contract”), but
having an Effective Date of July 8, 1992, covering the area described therein which is
referred to as Area B - Offshore NW Bioco; and

B. WHEREAS, by that certain Assignment made and entered into the 21st day
of October, 1992, UMIC assigned DuPont E&P No. 21 B.V, (“DuPont”) an undivided
seventy-five percent (75%) of all of the right, title, interest and obligations under the
Contract, and said Assignment was approved by the Ministry on 29 October 1992; and

c WHEREAS, that certain First Amendment To Production Sharing Contract
(hereinafter referred to as the “First Amendment”) was made and entered into the 15th day

of December 1992 by and between the State, represented by the Ministry, UMIC and
DuPont; and

D. WHEREAS, by that certain Assignment (Area B) made and entered into the
14th day of December, 1992, DuPont assigned an undivided twenty-five percent (25%)

interest in and under the Contract to each of Clyde Charter Company Limited to be ©

renamed BP Exploration (Equatorial Guinea) Limited (“BP”) and Den norske stats
oljeselskap a.s (“Statoil”) and said Assignment was approved by the Ministry on
23 December 1992; and

E. WHEREAS, DuPont, BP and Statoil have withdrawn from the Contract, and
each such party has assigned its undivided twenty-five percent (25%) interest in and under
the Contract to UMIC; and

EB WHEREAS, the State, represented by the Ministry, and UMIC have agreed
that certain amendments to the Contract hereinafter set forth should be made for the
benefit of the Parties; and

G. WHEREAS, by letter dated July 6, 1993, UMIC elected to proceed into the

ee Second Subperiod and has paid the bonus to proceed into the Second Subperiod in

accordance with Section 9.2 of the Contract and has paid the rentals due in accordance with
Section 9.5 of the Contract, and by letter dated July 8, 1993, the Ministry authorized United

Meridian International Corporation to proceed into the Second Subperiod..

NOW, THEREFORE, in consideration of the premises and the mutual benefits to the
parties hereto, the State and UMIC agree as follows:

1. Words or phrases defined in the Contract and used in this Amendment shall

have the meanings set forth in the Contract unless the context otherwise provides.

2. That portion of Section 6.1(j) of the Contract commencing with the fifth
sentence thereof that begins with the words “After the Effective Date” to the end of said

-2-

Section 6.1(j) shall be deleted, and the following language shall be inserted in the place
thereof:

“Commencing with the date of the Second Amendment To Production Sharing

Contract and on or before January 1 of each calendar year thereafter, the Ministry
Shall establish a program to train personnel of the Ministry and citizens of The
Republic of Equatorial Guinea to undertake skills and technical jobs in the
Petroleum Operations. Within thirty (30) days after the date of the Second
Amendment To Production Sharing Contract, the Contractor shall pay to the
Ministry the sum of Thirty-Three Thousand Eight Hundred Ten and 95/100 United HH
States Dollars (US$33,810.95) Tepresenting the portion of the training budget for
calendar year 1993 in respect of Block B which has not been expended by Contractor
as of said date, Within thirty (30) days after January 1, 1994, and within thirty (30) HH
days after each anniversary thereof so long as this Contract is in effect, Contractor
shall ay, B, ihe inistry the sum of Fifty Thousand United States Dollars
(US$S6,000.00). Yh Ministry shall use such funds for the training conducted by the
Ministry; Provided, in the event a Commercial Discovery has been determined by the

Contractor, the sum of money payable by the Contractor for training under this
Section 6.1(j) may be increased by the mutual agreement in writing of the Parties.
All payments made by the Contractor in accordance with this Section 6.1(j) shall be

included in Petroleum Operations Costs.” |

3. Paragraph 2(g) of Section 2 of Exhibit “C” (the Accounting Procedure}
attached to the Contract shall be deleted and the following language inserted in the place i I
thereof:

“(g) The signature bonus payable under Section 9.1 of the Production Sharing
Contract, the bonus in respect of the Second Subperiod payable under iW
Section 9.2 of the Production Sharing Contract, the production bonuses :

payable under Section 9.4 ofthe Production Sharing Contract, and the bonus
payable under Section 9.7 of the Production Sharing Contract.”

4. The following Section 9.7 shall be inserted in the Contract after Section 9.6:

“9.7 At such time as United Meridian Internationa! Corporation (being the sole

" party constituting Contractor as of the date of the Second Amendment To i
Production Sharing Contract) has assigned a portion of its rights and
obligations under this Contract to one or more Persons that are not Affiliates
of United Meridian International Corporation and such assignment or H
assignments have been approved in accordance with Section 6.1(£) of this
Contract, Contractor shall pay the State a one-time payment of the sum of
Twenty-five Thousand United States Dollars (US$25,000.00) as a bonus. Such
bonus shall be included as a part of Petroleum Operations Costs.” {iil

The following language shall be inserted in Section 4.3(a) after the end of the i
first sentence of said Section: Hh

“Provided, such bank guarantee shall not be provided until such time as the

assignment or assignments by Contractor referred to in Section 9.7 have been

approved in accordance with Section 6.1(f).”

6. The Ministry hereby approves the assignments to United Meridian
International Corporation from DuPont, BP and Statoil referred to in Recitation Clause E, iu

and, as of the date of this Amendment, United Meridian International Corporation owns
and holds all of the right, title and interest under the Contract.

7. In consideration of the premises and of the mutual covenants and agreements I

contained in this Amendment, the State, Ministry and Contractor hereby ratify the Contract,

4.

as amended, and hereby confirm that it is in full force and effect as of the date first above
written.

8. Except as amended by this Amendment, the Contract, as amended, shall

remain in full force and effect as originally written.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in four
(4) originals in the English and Spanish languages, as of the day and year first above

written.
“<SHB MINISTRY OF MINES AND
HYDROCARBONS OF
. +THE REPUBLIC OF EQUATORIAL GUINEA
UNITED MERIDIAN INTERNATIONAL
CORPORATION
BEZSLMOGNE MND

